1

2

3

4

5
                                                             JS-6
6

7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     JARISSA MCFADDEN,            ) Case No.: 2:19-CV-09633-DDP-E
11                                )
                                  )
12                 Plaintiff,     ) ORDER APPROVING STIPULATION
           vs.                    ) TO DISMISS
13                                )
                                  )
14
     CREDENCE RESOURCE            )
                                  )
15   MANAGEMENT, LLC; and DOES 1- )
     10, inclusive,               )
16                                )
                                  )
17                 Defendants.    )
                                  )
18

19
           The parties to the above captioned action having stipulated that the action
20

21   shall be dismissed in its entirety with prejudice, and the Court having considered
22
     the same,
23

24
           IT IS HEREBY ORDERED that this action shall be dismissed in its
25   entirety with prejudice. Each party is to bear its own costs and fees.
26

27
       Date: April 2, 2020                      ________________________________
28
                                                Hon. Dean D. Pregerson
                                                United States District Judge
